TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00448-CV



                               Alexander G. Fedorov, Appellant

                                                 v.

                       Cecilia Fedorov and Carrie Townsend, Appellees


            FROM THE COUNTY COURT AT LAW NO. 2 OF WILLIAMSON COUNTY
           NO. 10-1363-FC2, HONORABLE TIMOTHY L. WRIGHT, JUDGE PRESIDING



                            MEMORANDUM OPINION


                Appellant Alexander G. Fedorov has filed a notice of appeal from the trial court’s

order of July 8, 2014 sustaining challenges to his affidavit of indigence. This Court has previously

addressed the subject matter of Fedorov’s appeal through a parallel motion Fedorov filed under

Texas Rule of Appellate Procedure 20.1.1 Accordingly, we dismiss this appeal as moot.



                                              __________________________________________

                                              Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed as Moot

Filed: September 24, 2014


       1
         See Fedorov v. Fedorov, No. 03-14-00430-CV, 2014 WL 3734208, at *1
(Tex. App.—Austin July 25, 2014, order) (per curiam); see also Tex. R. App. P. 20.1(j).